NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This Office Action is responsive to the amendment filed in the Response filed on 21 September 2021. As directed by the amendment: Claims 30 and 43-45 have been amended, Claims 1-29, 32-34, 37, and 49-56 have been cancelled,  and no claims have been added.  Thus, Claims 30, 31, 35, 36, 38-48, and 57 are presently pending in this application.
EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Applicant’s Representative Jessica Rauckman on 14 December 2021.
The application has been amended as follows: 
The CLAIMS have been amended as follows:
In Claim 30, in Line 2, replace “in a human patient” with “in a human subject”
In Claim 30, in Line 5, replace “of the human patient” with “of the human subject”
In Claim 30, in Line 11, replace “a volume of fluid” with “a volume of bodily fluid”
In Claim 30, Line 14, replace “the volume of fluid” with “the volume of bodily fluid”


The SPECIFICATION has been amended as follows:
In Paragraph [0001], Line 2, of the Specification, after “filed October 18, 2016,”  insert  
“now U.S. Patent No. 10,368,791,”
In Paragraph [0004], Line 3, of the Specification, after “March 8, 2013”  insert  “, now 
U.S. Patent No. 9,597,018”

Reasons for Allowance
Claims 30, 31, 35, 36, 38-48 and 57 are allowed. 
The following is an Examiner’s statement of reasons for allowance: 
Claims 30 and 43-45 have been amended in the Response filed 21 September 2021. Independent Claim 30 has been amended to include additional limitations of transluminally delivering a distal portion of an elongated shaft of a catheter to a target renal blood vessel of the human subject, energy delivered by a neuromodulation carried by the distal portion of the elongated shaft, intravascularly obtaining a volume of bodily fluid including the one or more biomarkers using a capture compartment of the catheter within 30 minutes post-neuromodulation, and determining a post-neuromodulation level for the one or more biomarkers in the volume of bodily fluid including the one or more biomarkers using an analyzer operatively coupled to the elongated shaft. The Examiner agrees with the Applicant’s arguments (Pages 6-8 of Response) that none of the previously cited Demarais, Gelfand et al., Kleinsek et al., or Shah references teach or . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852. The examiner can normally be reached 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P.B./Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792